Stockholder’s action brought by plaintiff on behalf of the corporate defendant for an accounting, injunction and for other relief. -Orders, so far as appealed from, denying motion of defendant corporation, appearing specially, to vacate service of summons and complaint; and denying motion of individual defendants for judgment dismissing the complaint, for a stay and for other relief, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendants-appellants to answer within twenty days after service of order upon payment of said costs. No opinion. Present •— Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.